DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Han (US 20140247977 A1, hereinafter “Han”)
Kottenstette et al. (US 20170076438 A1, hereinafter “Kottenstette”)
Anderson (US 20190042894 A1, hereinafter “Anderson”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
A method for transforming an electronic document into a tagged electronic document having tags that identify categories of document objects in the tagged electronic document (Han [0003]-[0005], [0008], figs. 1, 2, 5 and 6, where Han teaches method and non-transitory computer readable medium configured to transform documents such as images or pictures into labeled documents in order to perform classification), wherein the method includes one or more processing devices performing operations comprising: 
generating, with an object-recognition rule set, a feature map that identifies, as different document object types, different regions of the electronic document enclosed by differently sized bounding boxes specified in the object-recognition rule set (Han [0003]-[0005], [0021]-[0024], [0033]-[0034], where Han teaches, different image type and for example different voxel size or group of voxels); 
(Han [0003]-[0006], [0009], [0021]-[0024], [0033]-[0034], [0043], [0052]-where Han teaches performing page segmentation using machine learning to identify different pixels of the document as different objects or structures within the images; 
computing a tag by fusing the structures label estimation obtains from ABAS and structures label estimation obtain from classifier, correlates a document object type identified by the feature map with an attribute of the electronic document identified by the heat map (Han [0003]-[0005], [0064], [0066], [0070], figs. 2, 5-6, 9 and 10, where Han teaches fusing or correlating the result obtain by: 1) performing ABAS on a plurality of points in a subject image using an atlas image to generate first data representative of a structure in the subject image, and (2) applying a plurality of points in the subject image to a learning-enhanced classifier to generate second data representative of the structure in the subject image) ; and 
generating the tagged electronic document by applying the tag to the electronic document(Han [0003]-[0005], [0064], figs. 2, 5 and 6, where Han teaches obtaining or generating a more accurate final label by combining or fusing the two label determination processes such as the ABAS classification 502 and the trained classifier classification).
Han fails to explicitly teach wherein generating a heat map of the electronic document by applying a page-segmentation.
However, Kottenstette teaches a method for analyzing images and detecting object or objects in the image or images wherein a heat maps can be used to generate a semantic pixel labeling of the image space in a number of ways including via the simple threshold of a single (Kottenstette [0095], [0120], [0129], [0137], [0163], [0175], and [0187], figs. 3-7, 9, and 12-14).
Therefore, taking the teachings of Han and Kottenstette as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to generate a heatmap by applying page segmentation to separate region or object into different colors as an alternative, such that the information about each region and/or object could easily be viewed, tagged, or analyzed. 
	The combination above fails to explicitly teach wherein applying a fusion deep learning model to data from the feature map and the heat map, wherein the fusion deep learning model correlate the feature map and the heat map.
However, Han in view of Kottenstette teaches fusion the two label maps calculated and that any of a number of label fusion techniques can be employed to combine the individual atlas label maps into the resultant ABAS label map 502 (Han [0064], [0066], Kottenstette [0211], fig. 13). Furthermore, Anderson teaches a machine learning interfaces in computing environment wherein two different labeler is computed and that a deep learning neural network is used to train and to generate a final label (Anderson [0095], [0017], [0020], [0045], [0052], [0063], [0095], [0121], figs. 3 and 4). 

The combination above fails to teach computing a metadata tag identifying a category of document object in the electronic document by, at least, applying a fusion deep learning model to data from the feature map and the heat map, wherein the fusion deep learning model applies spatial canonical correlation analysis to correlate.
It would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the claim invention based on the cited references above. Therefore, claim 1-20 are allowable over the cited prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        March 14, 2022